Title: To George Washington from Colonel George Baylor, 13 July 1778
From: Baylor, George
To: Washington, George


          
            Dear Sir
            Fredsburg [Va.] July 13th 1778
          
          Since my last letter to you I have made few or no purchases of Horses. having got all in this part of the country which wo’d answer as
            troopers, excepting the best kind; the price of which I think too extravigant, from two
            to three hundred pounds.
          I have repeatedly spoke to Mr Hunter and his maniger at his works about the armes which
            I had engaged, they as often tel me that they shall be done, which has by no means been
            compli’d with. I have been frequently deceiv’d & much disappointed by them.
          Major Wash[i] ngton who could be no longer servisable here is gone to join his
            Regiment. A party of 36 men & 60 Horses of Colo. Blands, left this yesterday for
            Camp. I shall send off a party of 20 men and 40 Horses tomorrow under Lieut. Randolph.
            the men & Horses which I send, I think are good and pretty well Traind.
          enclosd is the proceedings of a Regimental court of enquirery on Lieut. John Baylor for
            gameing, whome I have arrested. his plea is, a total ignorance of your ever having
            issued orders forbiding it. I should be glad to have your derections respecting him.
          As there is but little prospect of our geting many more Horses, I think it will be
            unnecessary to keep the recruits which I have got, here, for the purpose of taking the
            Horses to Camp, as I believe men may be got now, as fast as Horses.
          Give me leave Sir in the most sincere manner to congratulate you on your signal
            suckcess in the Jearsy. I am dr Sir with the greatest Respect your most obedt and very
            Huml. Servant.
          
            George Baylor
          
        